Daly, P. J.
It clearly appeared from the evidence that the injury sustained by plaintiff was caused by the.- negligence of defendant’s truckman without any contributory negligence of plaintiff. The plaintiff was employed on the dock of the Pennsylvania Railroad Company as á weigher and his duties required him to be where heavy packages were unloaded from trucks to be weighed. The defendant’s truckman arrived with a load and backed up his truck to a point six to ten feet distant from plaintiff, who was busied with the goods from another truck which had previously arrived and was unloading. The defendant’s truckman without waiting his turn began to unload, and a heavy case which he pushed . off his truck fell against the plaintiff, or against another case, knocking it over against the plaintiff, whose back .was turned at the moment. The mere statement of the facts justifies a recovery of damages by the plaintiff. He was awarded .$150 and it is claimed to be excessive. He stated that a bone in his foot was broken as he was informed by the surgeon at the hospital where he was treated. Ho objection to this testimony was made and we may assume that the evidence was allowed as .a substitute for the surgeon’s testimony. The plaintiff was kept from his work for eighteen days, entailing a loss of wages of $36- to $38. He was allowed $150 altogether, and if we disturb the award it must be because we deem $112 excessive compensation for the pain and suffering caused by the injury;, but we cannot say that it was.
Judgment affirmed, with costs."
MoAdam and Bischoee, JJ., concur.
Judgment affirmed, with costs.